PROB 35 Report and Order Terminating Probation/Supervised Release

(Rev. 6/17) Prior to Original Expiration Date ;
UNITED STATES DISTRICT COURT . MIT:
OR THE 2Z0ISDEC 17 AMII: 02
SOUTHERN DISTRICT OF GEORGIA. sg
SAVANNAH DIVISION CLERK 2 IAA

UNITED STATES OF AMERICA

Vv. Crim. Nos. 4:07CR00223-1
4:07CR003 12-1

Garry Clifford Chupurdy,
aka “Admiral Garry”; aka “Captain Garry”; aka “G-man”

On January 5, 2017, the above named was placed on supervised release for a period of five years. He has
complied with the rules and regulations of supervised release and is no longer in need of supervision. It is
accordingly recommended that he be discharged from supervision.

Respectfully submitted,

Then

Travis J.\Gauthreaux
Tavis | Gauthgeaux Officer

ORDER OF THE COURT

Pursuant to the above report, it is ordered that the defendant is discharged from supervision and that the
proceedings in the case be terminated.

Dated this / 7 day of December, 2019.

   

 

 

SHALL, CHIEF JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
 
